DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The double patenting rejection by US Pat 8,721,627 set forth in the last Office Action is withdrawn in light of the amendments made to the present claims.

Specification
The disclosure is objected to because of the following informality: Paragraph [0001] refers to application no. 15/347,700; since this application was issued as US Patent No. 10,188,848 on 1/29/2019, paragraph [0001] should be updated to indicate this. Appropriate correction is required.
The disclosure is objected to because of the following informality: In paragraph [0038], Figure 5C is incorrectly referred to as “FIG. 4C”.  Appropriate correction is required.
The disclosure is objected to because of the following informality: In paragraph [0039], the phrase “FIGS. 4a-4B” should capitalize the letter “A”. Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  In view of the amendment to claim 1, the phrase “an outer surface” in claim 4 should be amended to recite “[[an]] the outer surface”.  Appropriate correction is required.
Claims 5, 11 and 13 are objected to because of the following informalities:  In view of the amendment to claim 1, the phrase “a distal end portion” in claims 5, 11 and 13 should be amended to recite “[[a]] the distal end portion”.    Appropriate correction is required.
Claims 17, 18 and 19 are objected to because of the following informalities:  The term “the” should be inserted before the phrase “fluid-absorbing matrix” on lines 10-11 of claim 17 and on line 2 of each of claims 18 and 19 because such a matrix has been introduced earlier on line 9 of claim 17.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In view of the amendment to claim 17, the phrase “a distal end portion” in claim 19 should be amended to recite [[a]] the distal end portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 20 each require a thread that extends along the inner surface of the side-wall. However, a thread is not disclosed in the original disclosure as being a part the device that is now claimed in amended independent claims 1 and 17.  Specifically, each of claims 1 and 17 have been amended to read on only the embodiment of Fig 5D (due to the recitation of an undercut and a portion of the fluid-absorbing matrix that extends within or along the undercut). As shown in Fig 5D, this embodiment does not include a thread on the inner surface of the side-wall. Rather, Fig 5D shows and paragraph [0038] discloses that the inner wall of chamber 53 is “smooth”. Paragraph [0038] additionally explains that a smooth interior wall is applied to a female luer connector “by sliding rather than screwing device 50 onto the threads 42 of female Luer connector 40”. Accordingly, the device set forth in claims 9 and 20 constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 14: Claim 14 recites a “neck” that extends from the proximal wall “in a direction that is transverse to the elongate finger”. However, it is unclear based on the disclosure how this limitation is intended to be interpreted. The term “transverse” is defined as “set crosswise” or “made at right angles to the long axis of the body” (Merriam-Webster dictionary), but the original disclosure does not describe or show a neck that extends from the proximal wall in a direction that is crosswise or at a right angle relative to the elongate finger. Rather, neck 76 is shown in Fig 7 as extending from the proximal wall 57 (labeled in Fig 4A) along the same axis as the elongate finger 58 (labeled in Fig 5A). Accordingly, claim 14 appears to claim a relationship that is different from that disclosed. For the sake of examination, the phrase “is transverse to” is interpreted as meaning that the neck extends from the proximal wall in a direction that is opposite to the direction that the elongate finger extends from the proximal wall. Accordingly, it is suggested to amend claim 14 to recite “a neck extending from the proximal wall in a direction that is opposite to a direction that the elongate finger extends from the proximal wall”.
Re claim 15: Claim 15 recites the phrase “the second housing” but this phrase lacks proper antecedent basis. It is unclear if claim 15 is intended to introduce a second housing or if claim 15 is intended to refer to a surface that forms the “second chamber” that is introduced in claim 14. For the sake of examination, the phrase “the second that forms the second chamber”. 
Claim 16 is rejected due to its dependence on claims 14 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-13, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a first embodiment of Rogers et al. (PG PUB 2011/0265825) in view of Strawn (US Pat 3,307,552).
Re claim 1, Rogers discloses a device 300 (Fig 3; it is noted that all reference numbers listed in the below are in reference to Fig 3 unless otherwise indicated) for use with a female needleless connector (it is noted that the phrase “for use with a female needleless connector” is a functional recitation and therefore such a connector is not a part of the claimed invention), the device comprising: a housing 302 having a proximal wall (labeled in annotated Fig A below), a side-wall (labeled in annotated Fig A below), a distal opening (labeled in annotated Fig A below), and a chamber 310, the chamber extending between an inner surface of the side-wall and the proximal wall through the 
Rogers does not disclose that the outer surface of the elongate finger comprises an undercut that extends between the proximal wall and the distal end portion of the elongate finger; since such an undercut is not disclosed, Rogers also does not disclose that the second portion of the fluid absorbing matrix extends within the undercut. 
Strawn, however, teaches a substantially similar device 10 (Fig 5, labeled in Fig 1) comprising a housing (as seen in Fig B below) having a proximal wall (labeled in annotated Fig B below), a side-wall (labeled in annotated Fig B below), a distal opening (labeled in annotated Fig B below), and a chamber extending therein (as seen in Fig 5) and an elongate finger (labeled in annotated Fig B below) within the chamber and extending from the proximal wall toward the distal opening (as seen in Fig 5), an outer surface of the elongate finger comprising an undercut (formed between each of the stepped frictional elements 36) that extends between the proximal wall and a distal end portion of the elongate finger (as seen in Fig 5) for the purpose of increasing frictional engagement within a female connector (Col 3, Lines 3-13). Therefore, it would have 

    PNG
    media_image1.png
    994
    880
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    1047
    media_image2.png
    Greyscale

Re claim 2, Rogers discloses that the fluid-absorbing matrix contains a disinfectant 308 (Para 27,28).
Re claim 3, Rogers discloses that the first portion of the fluid-absorbing matrix is configured to create a removable interference fit with an external surface of the female needleless connector (Para 22).
Re claim 4, Rogers as modified by Strawn in the rejection of claim 1 above discloses that the second portion of the fluid-absorbing matrix extends along an outer surface of the elongate finger (as seen in Fig 3 of Rogers).  
Re claim 8, Rogers discloses a third portion (labeled in annotated Fig A above) of the fluid-absorbing matrix extends along an inner surface of the proximal wall (as seen in Fig 3).
Re claim 9, Rogers discloses that a thread 112 (seen in Fig 3 but not labeled; labeled in Fig 1; Para 22) extends along the inner surface of the side-wall (as seen in Fig 3).
Re claim 10, Rogers discloses a vapor barrier lid 108 (seen in Fig 3 but not labeled; labeled in Fig 1) removably sealed across the distal opening of the chamber (Para 22).
Re claim 11, Rogers discloses that the side-wall extends beyond a distal end portion of the elongate finger (as seen in Fig 3).
Re claim 12, Rogers as modified by Strawn in the rejection of claim 1 above discloses that a cross-sectional width of the elongate finger tapers away from the proximal wall (as seen in Fig 3 of Rogers and Fig 5 of Strawn).
Re claim 13, Rogers discloses that a distal end portion of the elongate finger comprises a rounded outer surface (as described in Para 27, the elongate finger is referred to as a “male luer protrusion” which one of ordinary skill in the art recognizes has a round cross-section; accordingly, the distal end portion comprises a rounded outer surface).
Re claim 17, Rogers discloses a device 300 (Fig 3; it is noted that all reference characters listed below refer to Fig 3 unless otherwise noted) for use with a female needleless connector (it is noted that the phrase “for use with a female needleless connector” is a functional limitation and therefore a female needleless connector is not a part of the claimed invention), the device comprising: a housing 302 having a proximal wall (labeled in annotated Fig C below), a side-wall (labeled in annotated Fig C below), a distal opening (labeled in annotated Fig C below), and a chamber 310, the chamber extending between an inner surface of the side-wall and the proximal wall through the distal opening (as seen in Fig 3 and Fig C below); an elongate finger 304 within the chamber and extending from the proximal wall toward the distal opening (as seen in Fig 
Rogers does not disclose that the outer surface of the elongate finger comprises an undercut that extends between the proximal wall and the distal end portion of the elongate finger; since such an undercut is not disclosed, Rogers also does not disclose that the third portion of the fluid absorbing matrix extends along the undercut. 
Strawn, however, teaches a substantially similar device 10 (Fig 5, labeled in Fig 1) comprising a housing (as seen in Fig B above) having a proximal wall (labeled in annotated Fig B above), a side-wall (labeled in annotated Fig B above), a distal opening (labeled in annotated Fig B above), and a chamber extending therein (as seen in Fig 5) and an elongate finger (labeled in annotated Fig B above) within the chamber and extending from the proximal wall toward the distal opening (as seen in Fig 5), an outer surface of the elongate finger comprising an undercut (formed between each of the stepped frictional elements 36) that extends between the proximal wall and a distal end portion of the elongate finger (as seen in Fig 5) for the purpose of increasing frictional engagement within a female connector (Col 3, Lines 3-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 

    PNG
    media_image3.png
    1000
    880
    media_image3.png
    Greyscale

Re claim 20, Rogers discloses that a thread 112 (seen in Fig 3, but not labeled; labeled in Fig 1; Para 22) extends along the inner surface of the side-wall (as seen in Fig 3).

Claims 1-5, 8-13, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a second embodiment of Rogers et al. (PG PUB 2011/0265825) in view of Strawn (US Pat 3,307,552).
Re claim 1, Rogers discloses a device 100 (Fig 1; it is noted that all reference numbers listed in the below are in reference to Fig 1 unless otherwise indicated) for use with a female needleless connector (it is noted that the phrase “for use with a female needleless connector” is a functional recitation and therefore such a connector is not a part of the claimed invention), the device comprising: a housing 102 having a proximal wall 114, a side-wall (labeled in annotated Fig D below), a distal opening 106, and a chamber 107, the chamber extending between an inner surface of the side-wall and the proximal wall through the distal opening (as seen in Fig 1 and Fig D below); an elongate finger 116 within the chamber and extending from the proximal wall toward the distal opening (as seen in Fig 1), the elongate finger comprising an outer surface (as seen in Fig 1) a distal end portion (facing upward in Fig 1); and a fluid-absorbing matrix 118 (Para 23,24) within the chamber (as seen in Fig 1), the fluid-absorbing matrix having a first portion (labeled in annotated Fig D below) extending along the inner surface of the side-wall, and a second portion (labeled in annotated Fig D below) extending along the elongate finger; wherein the distal opening is configured to fit over a proximal end of the female needleless connector (Para 22). 
Rogers does not disclose that the outer surface of the elongate finger comprises an undercut that extends between the proximal wall and the distal end portion of the elongate finger; since such an undercut is not disclosed, Rogers also does not disclose that the second portion of the fluid absorbing matrix extends within the undercut. 


    PNG
    media_image4.png
    963
    921
    media_image4.png
    Greyscale

Re claim 2, Rogers discloses that the fluid-absorbing matrix contains a disinfectant 308 (Para 24,28).
Re claim 3, Rogers discloses that the first portion of the fluid-absorbing matrix is configured to create a removable interference fit with an external surface of the female needleless connector (Para 22).
Re claim 4, Rogers as modified by Strawn in the rejection of claim 1 above discloses that the second portion of the fluid-absorbing matrix extends along an outer surface of the elongate finger (as seen in Fig 1 of Rogers and annotated Fig D above).  
Re claim 5, Rogers as modified by Strawn in the rejection of claim 1 above discloses that second portion of the fluid-absorbing matrix does not extend along a distal end portion of the elongate finger (as seen in Fig 1 and annotated Fig D above).  
Re claim 8, Rogers discloses a third portion (labeled in annotated Fig D above) of the fluid-absorbing matrix extends along an inner surface of the proximal wall (as seen in Fig 1).
Re claim 9, Rogers discloses that a thread 112 (Para 22) extends along the inner surface of the side-wall (as seen in Fig 1).
Re claim 10, Rogers discloses a vapor barrier lid 108 removably sealed across the distal opening of the chamber (Para 22).
Re claim 11, Rogers discloses that the side-wall extends beyond a distal end portion of the elongate finger (as seen in Fig 1).
Re claim 12, Rogers as modified by Strawn in the rejection of claim 1 above discloses that a cross-sectional width of the elongate finger tapers away from the proximal wall (as seen in Fig 1 of Rogers and Fig 5 of Strawn).
Re claim 13, Rogers discloses that a distal end portion of the elongate finger comprises a rounded outer surface (as described in Para 27, the elongate finger is referred to as a “male luer protrusion” which one of ordinary skill in the art recognizes has a round cross-section; accordingly, the distal end portion comprises a rounded outer surface).
Re claim 17, Rogers discloses a device 100 (Fig 1; it is noted that all reference characters listed below refer to Fig 1 unless otherwise noted) for use with a female needleless connector (it is noted that the phrase “for use with a female needleless connector” is a functional limitation and therefore a female needleless connector is not a part of the claimed invention), the device comprising: a housing 102 having a proximal wall 114, a side-wall (labeled in annotated Fig E below), a distal opening 106, and a chamber 107, the chamber extending between an inner surface of the side-wall and the proximal wall through the distal opening (as seen in Fig 1 and Fig E below); an elongate finger 116 within the chamber and extending from the proximal wall toward the distal opening (as seen in Fig 1), the elongate finger comprising an outer surface (as seen in Fig 1) and a distal end portion (directed upward in Fig 1); and a fluid-absorbing matrix 118 within the chamber (as seen in Fig 1; Para 23,24), wherein a first portion (labeled in annotated Fig E below) of the fluid-absorbing matrix extends along the proximal wall, a second portion (labeled in annotated Fig E below) of fluid-absorbing matrix extends along the inner surface of the side-wall and away from the first portion andDB2/ 39929028.13Application No.: 16/255,701In Reply to Office Action of October 2, 2020 a third portion (labeled in annotated Fig E below) of the fluid-absorbing matrix extends along the elongate finger and away from the first portion (as seen in Fig E below).
Rogers does not disclose that the outer surface of the elongate finger comprises an undercut that extends between the proximal wall and the distal end portion of the elongate finger; since such an undercut is not disclosed, Rogers also does not disclose that the third portion of the fluid absorbing matrix extends along the undercut. 
Strawn, however, teaches a substantially similar device 10 (Fig 5, labeled in Fig 1) comprising a housing (as seen in Fig B above) having a proximal wall (labeled in 

    PNG
    media_image5.png
    960
    918
    media_image5.png
    Greyscale
  
Re claim 20, Rogers discloses that a thread 112 (Para 22) extends along the inner surface of the side-wall (as seen in Fig 1).

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over both the first and second embodiments of Rogers et al. (PG PUB 2011/0265825)/Strawn (US Pat 3,307,552) in view of Solomon et al. (PG PUB 2010/0047123).
Re claims 14-16, Rogers/Strawn disclose all the claimed features except that the housing comprises a neck extending from the proximal wall in a direction that is transverse to the elongate finger, an inner surface of the neck forming a second chamber configured to removably couple to a male needleless connector (as required by claim 14), wherein the device further comprises a sealing layer on an inner surface of the second housing (as required by claim 15), where the sealing layer extends along the proximal wall (as required by claim 16).  Solomon, however teaches a device 1000 (Fig 10; it is noted that all reference characters cited are in reference to Fig 10 unless otherwise noted) comprising a housing 1002 having a proximal wall 1020 with a side-wall (the portion of wall 1012 that extends upward from proximal wall 1020 in Fig 10) extending from one side thereof (extending upward in Fig 10) and a neck (the portion of wall 1012 that extends downward from proximal wall 1020 in Fig 10) extending from another side thereof (i.e. in a direction that is transverse to the side-wall, using the interpretation of “transverse” set forth in the 112, 2nd paragraph rejection above), an inner surface of the neck forming a second chamber (as seen in Fig 10, within which connector 1004 resides) configured to removably couple to a male needleless connector (as seen in Fig 10; it is noted that the “male needleless connector” is only functionally recited and therefore not a part of the claimed invention) wherein a sealing layer 1044 (Para 93) extends along the proximal wall within the second chamber (as . 

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the first embodiment of Rogers et al. (PG PUB 2011/0265825)/Strawn (US Pat 3,307,552) in view of Ryan (PG PUB 2009/0028750).
Re claim 18, Rogers/Strawn disclose all the claimed features except that a thickness of the second portion of fluid-absorbing matrix tapers toward the distal opening.  Ryan, however, teaches a substantially similar device 10 (Fig 1) comprising a housing 20 (Fig 1) with a side-wall 24 (seen in Fig 1 but not labeled; labeled in Fig 2), a proximal wall 20b (seen in Fig 1 but not labeled; labeled in Fig 2), a distal opening 20a (seen in Fig 1 but not labeled; labeled in Fig 2), and a chamber 22 (Fig 1) and a fluid-absorbing matrix 30 (Fig 1; Para 25-27) extending along an inner surface of the side-wall (as seen in Fig 1), wherein a thickness of this portion of the fluid absorbing matrix tapers toward the distal opening (along portion 32, as seen in Fig 1) for the purpose of facilitating insertion of a connector by acting as a guide to introduce the connector into the chamber (Para 25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rogers/Straw to include the second 
Re claim 19, Rogers/Strawn disclose all the claimed features except that a thickness of the third portion of fluid-absorbing matrix tapers toward a distal end portion of the elongate finger. Ryan, however, teaches a substantially similar device 10 (Fig 1) comprising a housing 20 (Fig 1) with a side-wall 24 (seen in Fig 1 but not labeled; labeled in Fig 2), a proximal wall 20b (seen in Fig 1 but not labeled; labeled in Fig 2), a distal opening 20a (seen in Fig 1 but not labeled; labeled in Fig 2), and a chamber 22 (Fig 1) and a fluid-absorbing matrix 30 (Fig 1; Para 25-27) extending along a longitudinal axis of the housing (as seen in Fig 1) wherein a thickness of the matrix near the distal opening tapers toward the distal opening (along portion 32, as seen in Fig 1) for the purpose of facilitating insertion of a connector by acting as a guide to introduce the connector into the chamber (Para 25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rogers/Straw to include the third portion of the fluid-absorbing matrix such that it tapers toward the distal opening (since Rogers’ third portion is also at the distal end of the housing), as taught by Ryan, for the purpose of facilitating insertion of a connector by acting as a guide to introduce the connector into the chamber (Para 25).

Allowable Subject Matter
It is noted that although claims 6, 7 and 14-16 were indicated as including allowable subject matter in the previous Office Action, this indication has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 4,597,758 to Aalto, US Pat 5,184,742 to DeCaprio, US Pat 5,385,372 to Utterberg, US Pat 5,733,270 to Ling, PG PUB 2003/0171719 to Veillon, PG PUB 2006/0030827 to Raulerson, PG PUB 2006/0189961 to Miyahara and PG PUB 2008/0033371 to Updegraff each disclose devices including an elongate finger extending within a housing from a proximal wall and/or a fluid absorbing matrix within a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783